Case: 17-15743     Date Filed: 04/24/2019    Page: 1 of 5


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-15743
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 5:17-cr-00005-RH-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

WILLIE L. WALKER,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                  (April 24, 2019)

Before TJOFLAT, WILSON, and HULL, Circuit Judges.

PER CURIAM:

      Willie Walker, a former corrections officer, appeals his 21-month sentence

for deprivation of a prisoner’s civil rights, in violation of 18 U.S.C. § 242. He
              Case: 17-15743     Date Filed: 04/24/2019    Page: 2 of 5


argues that the District Court abused its discretion because, under the totality of the

circumstances, his sentence was substantively unreasonable. After thorough

consideration, we affirm Walker’s sentence.

       Walker was employed as a corrections officer at the Gulf Correctional

Institution, a state prison facility in Florida. In 2015, Walker and his colleagues

were conducting a planned search of one of the prison dormitories. The inmates

exited the dormitory and were instructed not to speak. Walker told the victim,

inmate William Hernandez, to get the attention of another inmate, who was

speaking. Hernandez refused, and when Walker ordered Hernandez to take a half-

seated squat position against the wall, Hernandez refused again. Walker began

yelling at Hernandez, and the Officer-in-Charge instructed Walker to bring

Hernandez to the Center Gate Office to attempt to resolve their dispute. Upon

entering the office, Walker spontaneously sprayed Hernandez in the eyes with

pepper spray, punched and kicked him, and hit him in the head with the pepper

spray can. Hernandez fell to the floor and Walker continued to beat him.

Hernandez suffered serious lacerations, facial swelling, and a broken nose,

requiring him to be transferred to another facility for medical care. A 14-inch

shank was found on the floor near where Hernandez had been; Walker submitted

an incident report saying that Hernandez had drawn the shank, and Walker had

acted in self-defense. Walker’s report contradicted the testimony of other inmates


                                           2
              Case: 17-15743     Date Filed: 04/24/2019    Page: 3 of 5


and officers, including the officer who was in the Center Gate Office with Walker.

Forensic evidence suggested that the shank was planted at the scene.

      A grand jury indicted Walker on one count of deprivation of civil rights. 18

U.S.C. § 242 (2018). After a jury trial, Walker was convicted and sentenced to 21

months’ imprisonment. On appeal, he challenges his sentence as substantively

unreasonable. He claims that the District Court should have imposed a below-

guidelines sentence in light of some mitigating circumstances in his case;

specifically, that he has already been punished by the loss of his ability to work as

a corrections officer and the forfeiture of his $80,000 retirement fund, and that

prison will be especially dangerous for him as a former corrections officer.

      We review the substantive reasonableness of a sentence for an abuse of

discretion. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). We

consider the totality of the circumstances, and “[t]he party challenging the sentence

bears the burden to show it is unreasonable in light of the record and the [18

U.S.C.] § 3553(a) factors.” United States v. Tome, 611 F3d 1371, 1378 (11th Cir.

2010).

      How much to weigh any one § 3553(a) factor is up to the discretion of the

district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). “We

ordinarily expect a sentence within the Guidelines range to be reasonable,” and a

sentence well below the statutory maximum is more likely to be upheld under a


                                          3
               Case: 17-15743     Date Filed: 04/24/2019    Page: 4 of 5


reasonableness challenge. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th

Cir. 2008).

      A district court need not explicitly consider each of the sentencing factors;

rather, an acknowledgement that it considered the factors will generally suffice.

United States v. Turner, 474 F.3d 1265, 1281 (11th Cir. 2007). But a “district

court abuses its discretion when it (1) fails to afford consideration to relevant

factors that were due significant weight, (2) gives significant weight to an improper

or irrelevant factor, or (3) commits a clear error of judgment in considering the

proper factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en

banc) (quotation omitted). We will vacate the sentence only if “we are left with

the definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors.” Id. at 1190 (quotation omitted).

      Here, the District Court did not abuse its discretion by sentencing Walker to

21 months’ imprisonment. The District Court acknowledged that Walker held a

challenging position and gave considerable weight to his history of good works

and achievements, his personal background, and the positive recommendations

from others regarding his character. But the District Court considered other factors

as well, such as the seriousness of the offense and Walker’s attempt to cover it up.

Although Walker will never work as a corrections officer again and will have no

opportunity for recidivism, the Court explained that a term of imprisonment was


                                           4
              Case: 17-15743     Date Filed: 04/24/2019     Page: 5 of 5


necessary to deter other corrections officers from depriving inmates of their civil

rights. Nor did Walker receive an inappropriately disparate sentence: although

other corrections officers had been given lesser sentences for similar crimes, those

officers had been directed to commit those crimes by their supervisors, and they

had accepted responsibility for their crimes and cooperated with investigators.

Here, Walker acted alone, maintained his innocence, and did not apologize or

cooperate. Moreover, Walker’s sentence was within the Guidelines and well

below the 10-year statutory maximum. In sum, Walker’s sentence was

substantively reasonable: the District Court considered the appropriate factors and

imposed a sufficient but not unnecessarily long sentence.

      AFFIRMED.




                                          5